08-2549-cv
Rajcoomar v. Wal-Mart Stores East, L.P.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the twentieth day of January, two thousand and ten.

PRESENT:

          AMALYA L. KEARSE ,
          JOSÉ A. CABRANES,
          DEBRA ANN LIVINGSTON ,
                               Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
LLOYD RAJCOOMAR,

                     Plaintiff-Appellant,

                     -v.-                                                                  No. 08-2549-cv

WAL-MART STORES EAST , L.P.,

                     Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:                                                                   LLOYD RAJCOOMAR, Middletown,
                                                                                           NY, pro se.


FOR DEFENDANTS-APPELLEES:                                                                  ERIC D. WITKIN (Joel L. Finger, on
                                                                                           the brief) Littler Mendelson P.C.,
                                                                                           New York, NY.



                                                                      1
        Appeal from an April 15, 2008 order of the United States District Court for the Southern
District of New York (Charles L. Brieant, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

         Plaintiff-appellant Lloyd Rajcoomar (“Rajcoomar”), who was represented by counsel in the
District Court proceedings, appeals pro se from an order of the District Court granting summary
judgment in favor of defendant-appellee Wal-Mart Stores East, L.P. (“Wal-Mart”), in Rajcoomar’s action
alleging that Wal-Mart discriminated against him because of his national origin, race, and color, and then
retaliated against him for making related complaints, in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq. (“Title VII”) and the New York State Human Rights Law, Executive Law
§ 290 et seq. We assume the parties’ familiarity with the underlying facts, the procedural history, and the
issues on appeal.

       On appeal, Rajcoomar argues that the District Court erred in granting summary judgment in
favor of defendant because (1) material questions of fact existed that require a jury to weigh the
evidence, and (2) the District Court did not consider the totality of the circumstances in making its
determination.

        We review de novo the District Court’s decision to grant summary judgment and, in the course of
that review, we resolve ambiguities and draw all permissible factual inferences in favor of the non-
moving party. See, e.g., Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v.
Bankers Leasing Ass’n, Inc., 182 F.3d 157, 160 (2d Cir. 1999). No genuine issue of fact exists when the
moving party demonstrates, by pleadings and submitted evidence, that no rational juror could find in the
non-movant’s favor. See Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 86 (2d Cir. 1996).

         To establish a prima facie case of retaliation under Title VII, plaintiff must show that: (1) they
engaged in a protected activity; (2) his employer was aware of this activity; (3) the employer took adverse
employment action against him; and (4) a causal connection exists between the alleged adverse action
and the protected activity. Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 608 (2d Cir. 2006). If a
plaintiff meets this burden, then the defendant must point to evidence of a legitimate, non-retaliatory
reason for the challenged employment decision. The burden of production then shifts back to the
plaintiff to offer evidence sufficient to permit a rational fact-finder to conclude that the defendant-
employer’s explanation is merely a pretext for impermissible retaliation. Cifra v. G.E. Co., 252 F .3d 205,
216 (2d Cir. 2001).

        In the instant case we assume, as the District Court did, that Rajcoomar established a prima facie
case of retaliation, see SPA at 11 (Memorandum and Order, Apr. 15, 2008), and we agree with the
District Court that Rajcoomar did not put forth sufficient evidence from which a reasonable fact-finder
could conclude that Wal-Mart’s legitimate reasons for its “disciplinary” actions were a pretext for
unlawful retaliation. See Holt v. KMI-Continental, Inc., 95 F.3d 123, 130-31 (2d Cir. 1996) (affirming grant
                                                       2
of summary judgment on claim for retaliatory discharge where “[d]efendant came forward with several
legitimate reasons for the decision to fire plaintiff,” including complaints about her performance and her
inability to take direction from supervisors, and plaintiff “put forth no evidence to show that defendant’s
asserted reasons for the [decision] were pretextual”). We therefore conclude that the District Court did
not err in awarding summary judgment to defendant.

       We have considered each of plaintiff’s remaining arguments and find them to be without merit.

                                            CONCLUSION

       For the reasons stated above, we AFFIRM the judgment of the District Court.


                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk of Court

                                               By _______________________________




                                                    3